 

                                                                        Exhibit
10.1                                                      

                                                            

 

THIRD AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

 

 

THIS THIRD AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is dated as of October 31, 2017 by and between
NETAPP, INC., a Delaware corporation (“Seller”), and GOOGLE LLC, a Delaware
limited liability company (“Buyer”).

RECITALS

A.Buyer (as successor-in-interest to Google Inc.) and Seller entered into that
certain Agreement of Purchase and Sale and Joint Escrow Instructions dated as of
September 11, 2017 (the “Original Agreement”), as amended by that certain First
Amendment to Agreement of Purchase and Sale and Joint Escrow Instructions dated
as of October 2, 2017 (the “First Amendment”) and that certain Second Amendment
to Agreement of Purchase and Sale and Joint Escrow Instructions dated as of
October 25, 2017 (the “Second Amendment”, and together with the Original
Agreement, the “Agreement”) with respect to certain real property, improvements
and undeveloped land located in Sunnyvale, California (as more particularly
described in the Agreement, the “Property”).  All capitalized and undefined
terms used in this Amendment shall have the meanings given to them in the
Agreement.

B.Pursuant to the terms of the Purchase Agreement, the period of time (the
“Property Approval Period”) for Buyer's due diligence inspection of the Property
will expire on the Contingency Deadline, which is 5:00 pm (Pacific Time) on
October 31, 2017.

C.Buyer and Seller have mutually agreed to modify the Agreement, all as more
particularly set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing, and of the conditions, terms,
covenants, and agreements set forth herein and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree that the Agreement is amended as follows:

1.Recitals & References.  The Recitals set forth above are incorporated herein
as though set forth in full herein. All references to the “Agreement” in this
Amendment or in the Agreement shall mean the Agreement as amended by this
Amendment.

2.Contingency Deadline. Notwithstanding anything to the contrary in the
Agreement, the Contingency Deadline is hereby extended to expire at 5:00 pm
(Pacific Time) on November 2, 2017.

3.Full Force and Effect.  Except as modified by this Amendment, the terms and
provisions of the Agreement are hereby ratified and confirmed and are and shall
remain in full force and effect. Should any inconsistency arise between this
Amendment and the Agreement as to the specific matters which are the subject of
this Amendment, the terms and conditions of this Amendment shall control. This
Amendment shall be construed to be a part of the Agreement and shall be deemed
incorporated in the Agreement by this reference.  

4.Counterparts; Facsimile and Electronic Copy.  This Amendment may be executed
in two (2) or more counterparts, each of which shall be an original, and all of
which shall constitute one original of this Amendment.  Signatures to this
Amendment transmitted by telecopy or email shall be valid and effective to bind

SMRH:484746084.1

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

the party so signing.  Each party agrees to promptly deliver an execution
original to this Amendment with its actual signature to the other party, but a
failure to do so shall not affect the enforceability of this Amendment, it being
expressly agreed that each party to this Amendment shall be bound by its own
telecopied or emailed signature and shall accept the telecopied or emailed
signature of the other party to this Amendment

5.Entire Agreement.  The Agreement, as amended by this Amendment, constitutes
the full and complete agreement and understanding between the parties hereto and
shall supersede all prior communications, representations, understandings or
agreements, if any, whether oral or written, concerning the subject matter
contained in the Agreement, as so amended, and no provision of the Agreement, as
so amended, may be modified, amended, waived or discharged, in whole or in
party, except by a written instrument executed by all of the parties hereto.

6.Governing Law.  This Amendment shall be governed by the laws of the State of
California.

7.Authority.  Each signatory of this Amendment represents hereby that he or she
has the authority to execute and deliver the same on behalf of the party hereto
for which such signatory is acting.  

 

[SIGNATURE PAGE FOLLOWS]




SMRH:484746084.1

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

SELLER:

NETAPP, INC.,

a Delaware corporation

 

 

By: /s/ Jeffrey Bergmann

Name: Jeffrey Bergmann

Title: Vice President, Tax & Treasury

 

BUYER:

GOOGLE LLC,

a Delaware limited liability company

 

 

By: /s/ David Radcliffe

Name: David Radcliffe

Title: Authorized Signatory

 

 

SMRH:484746084.1

-3-

 

 

 

 

 